internal_revenue_service number release date index number -------------------------------------------- -------------------------------------------- ------------------- --------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-135319-16 date date x ------------------------------------------- ------------------------------------------------------ m ----------------------------------------- state ----------------- city ------------------------------ year1 year2 ------- ------- year3 ------------------------------- n1 n2 n3 n4 n5 n6 n7 -------------- -- ---------- ---------- ---------- -------------- ------------ plr-135319-16 dear -------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling that the rental income received by x from certain rental real_estate is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the code the information submitted states that x was incorporated under the laws of state in year1 x has been taxed as a c_corporation since its formation x currently has accumulated_earnings_and_profits of dollar_figuren1 x represents that it intends to elect to be an s_corporation effective for year2 according to the submission x is active in the business of acquiring developing leasing and managing commercial real_estate concentrating in medical office suites and clinics x’s primary asset is m located in city m is composed of a parcel of land situated on two contiguous lots x acquired this parcel of land in year1 at the time of acquisition m was partially developed as a plaza containing n2 single-story buildings in a cottage complex along with a single two- story building with a combined commercial office space of approximately n3 square feet x later constructed another building to the cottage complex and a separate two- story building in m with the addition of these two buildings m had a combined commercial office space of approximately n4 square feet in year3 x finished construction of a new n5 square foot tri-level building within m all of the suite space comprising m is currently leased for use as medical offices and or related_services x contracts with an independent leasing agent to assist in soliciting prospective tenants for m negotiating leases and renewals and overseeing post-leasing activities such as build-outs and renovations of suite space x with the assistance of the independent leasing agent drafts proposes presents and negotiates letters of intent to lease available suite spaces negotiation for leasing regularly requires the use of an independent space planner to design and tailor the spaces for prospective tenants once letters of intent are accepted x with the assistance of the independent leasing agent prepares finalizes and executes the lease agreements with prospective tenants renewals of leases are similarly handled by x which are often complicated by requests for concessions and renegotiation of the leasing rate renewals often require significant time and attention by x x through its employees its agents and the agents’ employees provides certain services in maintaining and repairing of the buildings common areas and grounds of m x utilizes a standard lease agreement for its tenants and under the lease agreements x has the obligation to provide certain services with respect to the leasing of space within m and to maintain or repair the following items the heat and air plr-135319-16 conditioning systems plumbing hot water heaters exterior lighting signs lawn care and gardening roofs and exterior walls exterior walkways courtyards parking areas electricity water and sewer drainage and garbage pickup in addition the following specific services are provided to m and its tenants by an employee or independent_contractor worker of x daily walk-through inspections of m to report on water breaks lighting outage vandalism damage to building exteriors and certain interior spaces sweeping cleaning and maintaining the common areas of m such as sideways walkways and parking lot routine periodic inspection of building exteriors and interiors including foundations roofs exterior lighting grounds and parking lot and engaging in maintenance and repairs as needed treating the roofs of the buildings for moss growth yearly recoating and resurfacing the parking lot routine and periodic maintenance of the numerous heating and air conditioning units renovating vacant suites for leasing routine and periodic maintenance of the plumbing and sewer lines and their repair and replacement as needed maintenance repair and replacement of exterior lighting and selected interior lighting janitorial services for selected units and common areas exterior window washing regular maintenance of grounds and lawn care and landscaping services when necessary seasonal snow removal and ice control weekly trash removal periodic pest and vermin control and emergency response and property access for public safety in year3 x collected approximately dollar_figuren6 in gross rents and incurred approximately dollar_figuren7 in relevant operating_expenses for the properties except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2b i of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based plr-135319-16 on all of the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all of the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and the representations made we conclude that the rental income x receives from its operations described above is not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are independent of the passive_activity_loss rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
